      Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 1 of 16                    FILED
                                                                                    2020 Apr-20 PM 04:52
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   ]
                                            ]
v.                                          ]      2:14-CR-329-KOB
                                            ]
TERRI MCGUIRE MOLLICA,                      ]
                                            ]
          Defendant.                        ]

                             MEMORANDUM OPINION

          This matter comes before the court on Ms. Terri Mollica’s two motions

requesting compassionate release from her prison sentence. (Doc. 94, doc. 95).

Ms. Mollica seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act, because of a large uterine fibroid caused by

transabdominal mesh, (doc. 94), and because of the current COVID-19 pandemic,

(doc. 95). She requests that her sentence be reduced to time served.

          Upon consideration of Ms. Mollica’s motions, the court finds no current

entitlement to compassionate release under § 3582(c)(1)(A). Thus, the court finds

that it must deny her motions. However, the court notes that Ms. Mollica might

have other potential avenues for relief.

     I.      FACTUAL BACKGROUND

          On August 9, 2016, the court sentenced Ms. Mollica to a total of 204

months’ imprisonment followed by 60 months’ supervised release after she pled


                                            1
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 2 of 16




guilty to 25 counts of fraud-related criminal activity arising from her involvement

in an eleven-million-dollar fraud scheme. (Doc. 64; doc. 89 at 82). Prior to her

plea agreement, Ms. Mollica faced a total of 82 charges. (Doc. 1). Ms. Mollica

received a below-Guidelines sentence, but the court emphasized at her sentencing

that Ms. Mollica should face a heavy sentence because she had continued to

engage in criminal activity after her arrest and plea agreement. (Doc. 89 at 84).

The court also discussed the sentencing factors in 18 U.S.C. § 3553 and mentioned

that the fraud was “egregious” and “was not a one-time crime.” (Id. at 89). The

court concluded that the sentence of 204 months’ imprisonment reflected the

seriousness of the offense, would promote respect for law, and would protect the

public from further crimes by Ms. Mollica. (Id.)

      Ms. Mollica has been serving her sentence at the Federal Correctional

Institute in Aliceville, Alabama. Including pretrial detention, Ms. Mollica has been

in detention for approximately 60 months.

      Ms. Mollica currently suffers from a roughly 15-pound uterine fibroid that

she believes developed because of a transabdominal mesh implant. (Doc. 94). Ms.

Mollica saw a physician at Aliceville when she first arrived in September 2016; the

physician diagnosed Ms. Mollica with an 8 cm uterine fibroid. Eight months later,

Ms. Mollica saw an outside gynecologist who confirmed the fibroid diagnosis and

performed a biopsy. Ms. Mollica does not know the results of that biopsy and


                                         2
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 3 of 16




alleges that FCI failed to obtain the results or, at least, that her medical records do

not contain the results. (Doc. 94 at 3–4).

         Ms. Mollica has seen medical providers at Aliceville multiple times and has

received abdominal ultrasounds. Despite recommendations for an outside

consultation, the prison has not set up an appointment for Ms. Mollica with another

outside physician. Ms. Mollica has not received any medical or surgical

intervention for the mesh or the fibroid. Now, the fibroid has grown; it causes

“visible protrusions” from Ms. Mollica’s abdomen and causes her pain, uterine

bleeding, anemia, infection, and fevers.

         Ms. Mollica states that other recipients of transabdominal mesh implants

have pursued class action relief. She asserts that most complaints involving

transabdominal mesh focus on pain, bleeding, prolapse, and urinary and bowel

complications. She goes on to say that “it is unknown how many deaths have

resulted from the implants.” (Doc. 94 at 5).

         Ms. Mollica states that she has pursued administrative remedies at the prison

regarding the treatment of her fibroid, including filing a request for compassionate

release with the warden. The warden did not answer within 30 days.

   II.      STANDARD OF REVIEW

         Section 3582, as amended by the First Step Act, states that courts generally

cannot alter or modify a term of imprisonment after imposition, but the court can


                                             3
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 4 of 16




reduce an inmate’s term of imprisonment upon a motion for sentence modification

from the Bureau of Prisons or from a prisoner, where the prisoner has exhausted

administrative remedies. 18 U.S.C. § 3582(c)(1)(A). A prisoner can exhaust

administrative remedies by (1) pursuing all avenues of appeal of the BOP’s failure

to bring a motion for modification of sentence, or (2) by filing a request for relief

with the warden to which the warden does not respond within 30 days. Id.

        Relevant to this case, the court can grant a motion for modification of

sentence where “extraordinary and compelling reasons warrant such a reduction”

and the reduction is “consistent with applicable policy statements issued by the

Sentencing Commission.” Id. § 3582(c)(1)(A)(i). In general, the defendant has the

burden to show circumstances meeting the test for a reduction of sentence. United

States v. Hamilton, 715 F.3d 328, 327 (11th Cir. 2013); see also United States v.

Heromin, 2019 U.S. Dist. LEXIS 96520, 2019 WL 2411311, at *2 (M.D. Fla. June

7, 2019) (applying this burden of proof after the implementation of the First Step

Act).

   III.    DISCUSSION

           a. First Motion for Compassionate Release

        In her first motion requesting compassionate release under

§ 3582(c)(1)(A)(i), Ms. Mollica asserts that she has a “potentially life-threatening

medical situation” because of her transabdominal mesh and uterine fibroid. (Doc.


                                           4
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 5 of 16




94). Ms. Mollica states that she has not received treatment for the fibroid despite

multiple requests. She admits that she has seen medical providers at Aliceville

about the fibroid on multiple occasions, but states that she has not had another

outside appointment—despite recommendations from the Aliceville medical staff.

      Ms. Mollica argues that the Aliceville facility cannot handle her medical

needs, so she should be released early. In support of her argument, Ms. Mollica

mentions another prisoner at Aliceville, Angela Beck, who was granted

compassionate release by a North Carolina District Court based on her metastatic

breast cancer.

      Ms. Mollica states that she should be released so that she can pursue private

medical treatment. Ms. Mollica further asserts that many plaintiffs have recovered

in a class action suit involving complications from transabdominal mesh and that

she should be released so that she can pursue similar relief.

      As an initial matter, the court notes that it can properly consider Ms.

Mollica’s first motion for compassionate release because the warden at Aliceville

did not respond to Ms. Mollica’s request for compassionate release within 30 days.

So, Ms. Mollica properly exhausted her administrative remedies and can request a

modification of her sentence directly from the court. See 18 U.S.C.

§ 3582(c)(1)(A). Nevertheless, the court finds that Ms. Mollica has not met her

burden of showing that she meets the criteria for compassionate release under


                                          5
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 6 of 16




§ 3582(c)(1)(A)(i). See Hamilton, 715 F.3d at 327.

      Ms. Mollica argues that she should qualify for compassionate release based

on “extraordinary and compelling reasons.” See 18 U.S.C. § 3582(c)(1)(A)(i).

However, a reduction on those grounds must also be “consistent with applicable

policy statements issued by the Sentencing Commission.” See id. Rather than

define “extraordinary and compelling circumstances” itself, Congress instructed

the Sentencing Commission to promulgate policy statements regarding

§ 3582(c)(1)(A), including the “criteria to be applied and a list of specific

examples” of extraordinary and compelling reasons for modifying imposed

sentences. 28 U.S.C. § 994(a)(2)(C), (t).

      The Sentencing Commission guidance states that, provided an inmate is not

a danger to the community, she can show extraordinary and compelling reasons for

sentence modification because of a medical issue where (1) “The defendant is

suffering from a terminal illness (i.e., a serious and advanced illness with an end of

life trajectory)”; or, (2) the defendant is suffering from a medical condition that

“substantially diminish[es] the ability of the defendant to provide self-care within

the environment of the correctional facility” and from which recovery is unlikely.

U.S.S.G. § 1B1.13, application note 1(A).

      Under the Sentencing Commission’s policy statement, the facts in Ms.

Mollica’s case do not support a sentence reduction or compassionate release based


                                            6
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 7 of 16




solely on her medical condition. Although Ms. Mollica states that her condition is

“potentially life-threatening,” she has not shown that she suffers from a “terminal

illness (i.e., a serious and advanced illness with an end of life trajectory)”; in fact,

she admits that she does not know if or how many people have died from

transabdominal mesh complications. See U.S.S.G. § 1B1.13, application note

1(A). She provides no evidence that her conditions are terminal beyond her own

vague assertions of the potential threat to her life. Further, the court cannot just

take Ms. Mollica’s word; it needs medical evidence to determine whether her

condition meets the requirement.

      Ms. Mollica also has not shown that her condition, though undoubtedly

painful, substantially diminishes her ability to provide self-care within the

environment of the correctional facility. See id. Her allegations speak of a

condition that is painful, but not debilitating to the extent that she cannot care for

herself. Once again, she does not show that her medical condition is one from

which recovery is unlikely. Therefore, Ms. Mollica does not qualify for

compassionate release based solely on her medical condition.

      In addition to providing for sentence modification based on a terminal or

debilitating medical issue, the Sentencing Commission’s policy statement also

contains a catch-all provision for sentence modification. Subsection D of the

statement allows a reduction in sentence for “other reasons” where, “[a]s


                                            7
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 8 of 16




determined by the Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in combination with”

the specifically enumerated circumstances meriting a sentence reduction. U.S.S.G.

§ 1B1.13, application note 1(D) (emphasis added).

      Based on the limited guidance currently available to the court, Ms. Mollica

cannot qualify for compassionate release under Subsection D’s catch-all provision.

Neither the Eleventh Circuit nor the Northern District of Alabama has addressed

whether relief under Subsection D’s catch-all provision requires a recommendation

from the BOP after the implementation of the First Step Act, which for the first

time allowed prisoners to bring their own motions under § 3582. 18 U.S.C. §

3582(c)(1)(A). In fact, it appears that no Circuit Court has addressed the issue at

this time.

      Meanwhile, the district courts that have addressed the issue of the BOP’s

role in modifications under Subsection D remain divided regarding the continued

effect of Subsection D after the First Step Act. Some district courts—including the

North Carolina court in United States v. Beck, a case that Ms. Mollica leans on in

her motion—have found that Subsection D of the policy statement, which requires

a finding from the BOP of extraordinary circumstances and predates the First Step

Act, no longer applies or binds the court; it only offers guidance in the court’s

exercise of discretion when deciding whether to reduce a sentence. United States


                                          8
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 9 of 16




v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5–9 (M.D.N.C. June 28,

2019); see also United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815,

at *6 (M.D. Tenn. Mar. 4, 2020) (collecting cases). However, multiple courts

across the country have reached the opposite conclusion; those courts have found

that the Sentencing Commission’s policy statement in Subsection D requiring a

finding of extraordinary circumstances by the BOP still applies and binds the

courts. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 n. 4 (collecting

cases).

      This court finds that the most compelling guidance comes from close to

home. Multiple district courts within this Circuit that have addressed the issue

have found that the policy statement, as written, remains in effect until the

Sentencing Commission sees fit to change it; therefore, relief under Subsection D

requires a finding from the BOP that the inmate has extraordinary circumstances

that merit relief outside of those circumstances specifically enumerated in the

policy. United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 12, 2019),

appeal dismissed, No. 19-13239-F, 2019 WL 6273393 (11th Cir. Oct. 8, 2019);

United States v. Willingham, No. CR 113-010, 2019 WL 6733028, at *2 (S.D. Ga.

Dec. 10, 2019).

      Specifically, the District Court for the Southern District of Alabama

explained that, in 28 U.S.C. § 994, Congress directed the Sentencing Commission


                                          9
   Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 10 of 16




to issue policy statements explaining what circumstances merit sentence reduction.

Lynn, No. CR 89-0072-WS, 2019 WL 3805349, at *3. Then, Congress “prohibited

courts from granting compassionate release unless ‘such a reduction is consistent

with applicable policy statements issued by’ the Commission.” Id. (quoting 18

U.S.C. § 3582(c)(1)(A), after its amendment by the First Step Act). Therefore, if

the policy statement needs to be changed, that responsibility falls to the Sentencing

Commission (or, this court might add, Congress), not to the courts. Id. at 4. The

District Court for the Southern District of Georgia agreed, stating that the “First

Step Act still requires courts to abide by policy statements issued by the

Sentencing Commission.” Willingham, No. CR 113-010, 2019 WL 6733028, at *2

(citing 18 U.S.C. § 3582(c)(1)(A)) (emphasis in original).

      This court finds the reasoning of our sister courts within this Circuit

persuasive. The current language of § 3582(c)(1)(A), even after amendment by the

First Step Act, states that a sentence reduction must be consistent with applicable

policy statements issued by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(1)(A). Currently, the policy statement includes Subsection D’s

requirement for a BOP determination of extraordinary circumstances. Until

Congress changes the requirement to adhere to the policy statement or the

Sentencing Commission changes the policy statement itself, this court agrees with

our sister courts and finds that Subsection D requires a finding of extraordinary


                                          10
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 11 of 16




circumstances by the BOP and continues to bind the court.

      The BOP has not determined that Ms. Mollica has extraordinary

circumstances that merit a modification of sentence or compassionate release.

U.S.S.G. § 1B1.13, application note 1(D). Therefore, the court finds that Ms.

Mollica has not met the threshold for relief under Subsection (D)’s catch-all

provision.

      Even if the policy statement did not bind the court and modification of her

sentence did not require a recommendation from the BOP, this court would not

find that Ms. Mollica merits compassionate release for her transabdominal mesh

and uterine fibroid at this time. First, the court finds that her medical condition,

while undoubtedly a very painful burden to her, does not require the extraordinary

relief that she requests.

      Here, comparing Ms. Mollica’s case to Beck—on which Ms. Mollica relies

almost exclusively—provides insight. The court finds that case highly

distinguishable. In short, Ms. Mollica has not established that her situation is as

dire as Ms. Beck’s. The court in Beck emphasized the potentially terminal nature

of Ms. Beck’s metastatic breast cancer, stating that “it is undisputed that breast

cancer can be a terminal disease and that Ms. Beck's family history of breast

cancer, the delay-induced lack of chemotherapy and radiation therapy, and the

delays in other procedures, including biopsies and surgery, place her at an


                                          11
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 12 of 16




abnormally high risk of recurrence.” Beck, No. 1:13-CR-186-6, 2019 WL

2716505, at *9. That court went so far as to repeat the point to really drive it

home: “As previously discussed, breast cancer is a life-threatening illness even

after tumors are removed, and particularly so with a family history of breast

cancer, delayed biopsies and surgeries, and a lack of chemotherapy or radiation

therapy.” Id.

      In this case, the court does not dispute that Ms. Mollica has a painful

medical condition that could likely benefit from better treatment. However, Ms.

Mollica has not shown that her condition is imminently life-threatening like Ms.

Beck’s metastatic breast cancer—a disease with a well-known potential for

mortality—or that the lack of timely treatment will likely result in Ms. Mollica’s

condition becoming fatal. The Beck case helps demonstrate that Ms. Mollica’s

situation is not akin to those in which other courts have granted compassionate

release.

      Furthermore, § 3582 requires that a court contemplating a sentence reduction

consider “the factors set forth in section 3553(a) to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). The court specifically and explicitly

considered the § 3553(a) factors when imposing Ms. Mollica’s sentence and found

that a below-Guidelines 204-month sentence accurately reflected Ms. Mollica’s

characteristics, the seriousness of her offense, the need to promote respect for the


                                          12
    Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 13 of 16




law, and the need to protect the public from further crimes. See (Doc. 89 at 84–

90); 18 U.S.C. 3553(a). Ms. Mollica has served less than a third of the sentence

that the court imposed after consideration of the § 3553(a) factors. A reduction of

her sentence to time served would be a drastic measure not merited in this case.

      Ms. Mollica does not meet the requirements for extraordinary and

compelling circumstances meriting a modification of her sentence, so the court

finds that she is not entitled to compassionate release under § 3582(c)(1)(A).

Accordingly, the court denies Ms. Mollica’s first motion for compassionate

release.

           b. Second Motion for Release

      In her second motion, entitled “Emergency Motion for Expedited Relief for

Reduction in Sentence and Immediate Release,” Ms. Mollica requests immediate

release from custody under § 3582 because of the “emergency situation” at the

Aliceville prison caused by COVID-19. (Doc. 95). She argues that this situation

constitutes “an extraordinary and compelling” reason for her release.

      Ms. Mollica mentions the rates of infection in Alabama and Mississippi

without mentioning any cases at the Aliceville prison but argues that the Aliceville

facility lacks the means to keep her free from harm. She asserts that social

distancing, as recommended by the CDC, is impossible in the facility. She also

refers to her medical issues mentioned in her original motion for compassionate


                                         13
   Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 14 of 16




release. Ms. Mollica does not mention pursuing any administrative relief or

requesting compassionate release from the warden.

      For a prisoner to file a motion for compassionate release under § 3582, the

prisoner must first exhaust administrative remedies by seeking relief from the

warden and having such relief either declined or ignored. 18 U.S.C.

§ 3582(c)(1)(A). While Ms. Mollica properly pursued administrative relief before

she filed her first motion for compassionate release based on her transabdominal

mesh and fibroid, she has provided no indication that she exhausted her

administrative remedies regarding her complaint about COVID-19. Therefore, she

cannot properly bring her motion to this court. See id.; see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (denying a

motion for compassionate release based on the COVID-19 pandemic because the

inmate had not complied with the statute and exhausted administrative remedies).

      Even if the court somehow considered Ms. Mollica’s second motion, (doc.

95), as an amendment to her first motion, (doc. 94), it would still fail. Ms. Mollica

has not shown that the Aliceville prison has an ongoing COVID-19 outbreak or is

at particular risk for an outbreak. She also has not shown that she is at more risk

from the disease than the other inmates at Aliceville. Moreover, as discussed

above, the § 3553(a) factors do not weigh in favor of her release at this time. See

supra at 12–13. In sum, Ms. Mollica has not shown any compelling reason that


                                         14
   Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 15 of 16




she merits early release more than other inmates. Therefore, the court denies Ms.

Mollica’s second motion for compassionate release.

   IV.   CONCLUSION

      Because of the specific facts of this case and the applicable law under

§ 3582(c)(1)(A), the court finds that it must deny Ms. Mollica’s motions for

compassionate release. However, the court does not lack sympathy for Ms.

Mollica’s situation, characterized by a painful and currently untreated medical

condition and reasonable fear of a global pandemic. So, the court finds it

appropriate to note that Ms. Mollica might not be totally without recourse.

      Ms. Mollica mentions at one point in her motion regarding her fibroid that

she believes her lack of treatment violates her rights under the Eighth Amendment.

(Doc. 94 at 4). In light of that assertion, Ms. Mollica may want to consider looking

into filing a suit alleging deliberate indifference to a serious medical need under 42

U.S.C. § 1983. That kind of suit could potentially provide Ms. Mollica with a

more appropriate avenue for treatment than her motions under § 3582.

      Finally, the court notes that Attorney General William Barr has recently

released guidance encouraging some prisons most affected by COVID-19 to

consider home confinement for qualifying prisoners. See April 3, 2020

Memorandum from the Attorney General to the Director of the BOP,

https://content.govdelivery.com/attachments/USFEDCOURTS/2020/04/05/file_att


                                          15
   Case 2:14-cr-00329-KOB-GMB Document 100 Filed 04/20/20 Page 16 of 16




achments/1419609/BOP.pdf. While Ms. Mollica’s institution is not covered by

that order, she might take reassurance from the fact that the government and the

BOP are taking measures to address the spread of COVID-19 in federal prisons.

      In accordance with the above, the court DENIES Ms. Mollica’s motions for

compassionate release, but encourages her to investigate other avenues to obtain

treatment.

      DONE and ORDERED this 20th day of April, 2020.



                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      UNITED STATES DISTRICT JUDGE




                                        16
